770 F.2d 166
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.GEORGE LAFRANCE, DECEASED BY PATRICIA LAFRANCE, WIDOW,PLAINTIFF-APPELLANT,v.SECRETARY OF THE DEPARTMENT OF HELATH AND HUMAN SERVICES,DEFENDANT-APPELLEE.
NO. 84-1675
United States Court of Appeals, Sixth Circuit.
7/18/85

E.D.Mich.
REMANDED
ORDER
BEFORE: JONES, CONTIE, and WELLFORD, Circuit Judges.


1
This cause comes before the court upon the motion of the Secretary, concurred in by the appellant, for remand so that the Secretary may consider additional medical evidence in support of the appellant's claim.  The court finds the motion well taken, and it is


2
Therefore ORDERED that the cause is hereby remanded to the district court, for subsequent remand to the Secretary for the purpose stated above.